           Case 5:19-cv-00834-DAE Document 30 Filed 04/14/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

MALIBU MEDIA, LLC,                                  )
                                                    )
        Plaintiff,                                  ) Civil Action Case No. 5:19-CV-00834-DAE
                                                    )
v.                                                  )
                                                    )
JOHN DOE,                                           )
                                                    )
        Defendant.                                  )
                                                    )

                                                ORDER

        The Court has fully considered the parties’ Joint Motion to Modify the Scheduling Order.
The Court finds good cause exists to grant the motion and ORDERS the Scheduling Order [Dkt.
25] is modified as follows:

     1. All parties asserting claims for relief shall file their designation of testifying experts and
        shall serve on all parties, but not file, the materials required by Fed. R. Civ. P. 26(a)(2)(b)
        by July 1, 2020; and

     2. Parties resisting claims for relief shall file their designation of testifying experts and shall
        serve on all parties, but not file, the materials required by Fed. R. Civ. P. 26(a)(2)(b) by
        September 2, 2020.

This order does not modify any other deadline in the Scheduling Order.

SO ORDERED.

Dated: April 14, 2020

                                                ___________________________________
                                                 ______________________________________
                                                  David Alan Ezra
                                                  Senior United States District Judge
